Citation Nr: 9917448	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to November 18, 1997, for postoperative residuals of a 
right knee injury.

2.  Entitlement to an evaluation in excess of 20 percent from 
November 18, 1997, for postoperative residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which continued the 10 percent 
evaluation assigned the veteran's right knee disability.  In 
January 1998, the RO increased the evaluation assigned for 
the veteran's right knee disability to 20 percent, effective 
from November 18, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  Prior to November 18, 1997, the veteran's right knee 
disability was shown to cause no more than slight impairment 
manifested by recurrent subluxation or instability.

3.  From November 18, 1997, the veteran's right knee 
disability was shown to cause no more than moderate 
impairment manifested by recurrent subluxation or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to November 18, 1997, for postoperative residuals of a 
right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
from November 18, 1997, for postoperative residuals of a 
right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned his 
service-connected right knee disability does not reflect 
adequately the severity of his knee symptomatology.  He 
asserts that the evaluation should be increased based on 
degenerative arthritis of his right knee, which caused him to 
quit his job as a gas station attendant.  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the veteran 
has claimed that his right knee disability is now more 
severe, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a). 

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service VA and private outpatient treatment records, and 
VA examination reports.  Under these circumstances, no 
further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  

In April 1985, the veteran injured his right knee while 
playing basketball in service.  In August 1985, he underwent 
right knee arthroscopy, arthrotomy and partial medial 
meniscectomy.  As a result, in April 1986 the RO granted 
entitlement of the veteran to service connection for a right 
knee disability and assigned a 10 percent evaluation under 
Diagnostic Code (DC) 5259.  By subsequent action in January 
1988, the RO increased the rating for the veteran's right 
knee disability under DC 5257 from 10 percent to 20 percent, 
effective from November 18, 1997.  As the foregoing 
evaluations represent less than the maximum rating assignable 
for either of the periods herein in question, each such claim 
remains viable on appeal.  See AB. v Brown, 6 Vet. App. 35, 
38 (1993).  

Under DC 5259, a 10 percent evaluation is for assignment 
where removal of semilunar cartilage results in a symptomatic 
condition.  38 C.F.R. § 4.71a, DC 5259.  The 10 percent 
rating is the only listed evaluation under that DC.

Under DC 5257, where there is slight impairment of the knee, 
manifested by recurrent subluxation or lateral instability, a 
10 percent evaluation is for assignment.  A 20 percent 
evaluation requires moderate impairment of the knee, and a 30 
percent evaluation requires severe impairment of the knee.  
38 C.F.R. § 4.71a, DC 5257.

I.  Evaluation in excess of 10 percent prior to November 18, 
1997

In October 1996, the veteran requested an increase in his 
disability evaluation and in support of his claim, he 
submitted VA and private outpatient treatment records.  They 
show that in 1993, the veteran was playing with one of his 
children when he twisted his knee and his knee popped.  On 
private examination by Danny L. Reveal, M.D, he had a 
positive Lachman's test of three plus and tenderness over the 
medial joint line, but no restriction of motion and good quad 
strength.  X-rays were normal in the anterior-posterior and 
lateral projections.  Dr. Reveal recommended that in the 
future the veteran would have to have an anterior cruciate 
reconstruction.  

In June 1995, the veteran re-injured his right knee while he 
was playing with his children and was treated by Jan E. 
Saunders, M.D.  The veteran reported episodes of locking and 
swelling in the knee, with no popping.  On examination the 
veteran had a full range of motion of the right knee, with 
pain on full flexion.  There was severe medial joint line 
tenderness to direct palpation, but no lateral joint line 
tenderness.  A negative Lachman's test and drawer sign were 
indicated.  No medial, lateral, or collateral instability at 
0 to 30 degrees was present, but there was positive 
crepitation of the knee with tenderness mostly along the 
medial joint line.  X-rays identified narrowing of the medial 
joint line without loose bodies.  An impression of 
degenerative arthritis of the medial compartment was offered.  

During an outpatient visit at a VA Medical Center in October 
1996, episodic right knee pain over the prior month was 
noted.  Pain was noted, but without a limitation on use of 
the right knee.  On a VA examination in November 1996, the 
veteran had the following:  Scarring about the right knee, 
but no swelling; no valgus or varus deformity on standing; a 
negative McMurray's test; a negative Lachman's test; a soft 
positive anterior drawer test with five millimeters of 
anterior movement; tenderness along the medial joint line 
with occasional pain, but no clicking; positive patella grind 
test; positive patella track test; and range of motion from 0 
to 125 degrees with some discomfort at full flexion.  The VA 
examiner diagnosed "post medial meniscectomy right knee with 
advanced patella femoral arthritis and possible costochondral 
defect at the medical aspect of the right tibial plateau."  
The defects of the costochondral plateau of the tibia and 
patellofemoral arthritis developing postoperatively area were 
noted to be common.  Sequelae of medial meniscus removal were 
noted to be considered direct results of the service-
connected condition.

As for the period prior to November 18, 1997, medical data 
fail to demonstrate the existence of right knee disability 
warranting the assignment of more than a 10 percent rating.  
No subluxation or instability was shown on private 
examination in June 1995, and on VA examination in November 
1996, there was shown to be just five millimeters of anterior 
movement.  Such was accompanied by a showing of full range of 
motion, without swelling or deformity, and the only 
tenderness noted was that along the medial joint line.  It is 
not otherwise shown by the record that a moderate impairment 
of the right knee, manifested by recurrent subluxation or 
instability, was present prior to November 18, 1997.

A rating higher than the 10 percent was not warranted under 
either of the diagnostic codes pertaining to limitation of 
motion of the knee and leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  The veteran was not shown to 
have flexion limited to 30 degrees or extension limited to 15 
degrees, which was required for an evaluation in excess of 10 
percent under Diagnostic Code 5260 or 5261.  Evidence of 
ankylosis (Diagnostic Code 5256) or impairment of the tibia 
and fibula (Diagnostic Code 5262) is lacking, and while there 
has been prior removal of semilunar cartilage, with 
complaints of locking, pain, and swelling, such are not shown 
by the record to have been frequent and clinical evidence of 
swelling or joint effusion is absent.  As such, alternate 
rating criteria do not furnish a basis for the assignment of 
a rating in excess of 10 percent for right knee disability 
prior to November 18, 1997.  See 38 C.F.R. § 4.71, DCs 5256, 
5258, 5262.

The Board has also considered whether an increased evaluation 
could have been assigned for the veteran's right knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, supra.  In making this determination, the Board 
finds that since DC 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca, 8 Vet. App. 202, do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 9 (1996).  Therefore, a higher rating was not 
warranted under 38 C.F.R. §§ 4.40 and 4.45.

The veteran claims that arthritis should be considered part 
of his service-connected disability.  Based on the December 
1996 report of VA examination, which etiologically links the 
arthritis to the veteran's service-connected disability, the 
undersigned agrees.  In a precedent opinion, dated July 1, 
1997, the General Counsel of VA concluded that in some cases 
where a veteran has a knee disorder involving arthritis, 
separate ratings may be assigned under DC 5257 and DC 5003.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  This 
opinion made clear that a separate rating must be based upon 
an additional disability, and that when a knee disability is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or 5261 in order to obtain 
a separate rating for arthritis.

In a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable but must at least meet the criteria 
for a zero-percent rating under DC 5260 or 5261.  See 
VAOPGCPREC 9-98 (August 14, 1998).  Under these provisions, a 
zero-percent rating requires flexion limited to 60 degrees 
(DC 5260) or extension limited to 5 degrees (DC 5261).  Here, 
the veteran's right knee disability did not meet the criteria 
for a zero-percent evaluation under either code, as the VA 
outpatient treatment records dated October 1996 showed 
flexion to 125 degrees and extension to 0 degrees.  
Accordingly, separate evaluations under DC 5257 and 5003 are 
not warranted.

II.  Evaluation in excess of 20 percent from November 18, 
1997

The veteran was afforded an orthopedic examination by the VA 
in November 1997 to assess the severity of his right knee 
disability.  The veteran reported pain and stiffness in the 
right knee especially on standing.  He indicated that he had 
trouble standing and that climbing steps bothered him a great 
deal.  Clinical findings included a notation of right knee 
flexion to 100 degrees, with extension to zero degrees.  
There was a 4.0 centimeter scar medially and similarly about 
a 4.0 centimeter scar laterally from the previous surgery of 
a medial meniscectomy.  The collateral ligaments were stable, 
and there was a positive Lachman's test for deficiency of the 
anterior cruciate ligament.  The anterior drawer was positive 
for anterior cruciate ligament deficits; there was a negative 
posterior drawer sign.  There was discomfort on a McMurray's 
test because of grinding in the medial joint space, and there 
was a moderate amount of chondromalacia in the right knee 
cap, as well as some arthritic changes in the medial joint 
space and significant wasting of the right quadriceps and 
calf.  The examiner noted that the veteran's problem was 
basically osteoarthritis or a degenerative type of arthritis 
developing in the knee joint because of the lack of medial 
meniscus which was surgically removed.

The examiner reported that the veteran "would have pain, 
weakness, some increasing stiffness and also swelling on 
prolonged use because of arthritic changes, lack of medial 
meniscus, and osteophyte formation in the right knee joint."  
He also indicated that a loose body in the posterior part of 
the veteran's knee could cause the knee to lock or give way 
at the same time, and that prolonged standing could cause 
swelling and problems on squatting, kneeling, and bending.  
He opined that long-term treatment most likely would involve 
a total joint replacement and short- term treatment would 
involve the use of a brace.

The Board finds that from November 18, 1997, the clinical 
findings of record do not reveal a right knee disability 
picture that warrants an evaluation in excess of the 
currently assigned 20 percent rating.  The veteran's right 
knee disability is manifested primarily by: muscle wasting of 
the thigh and calf muscles; limitation of motion; pain; 
grinding; weakness; stiffness; and swelling.  Collectively, 
the veteran's symptoms do not represent more than moderate 
overall right knee impairment, and it is of note that no VA 
or non-VA examiner has described the disorder in question to 
be of more than moderate severity.  Thus, the undersigned is 
unable to conclude that more than a 20 percent rating is for 
assignment for the veteran's right knee disability under DC 
5257.

A rating higher than the currently assigned 20 percent is not 
warranted under either of the DCs pertaining to limitation of 
motion of the knee and leg.  See 38 C.F.R. § 4.71a, DCs 5260 
and 5261.  The veteran has not been shown to have flexion 
limited to 15 degrees or extension limited to 20 degrees, 
which is required for an evaluation in excess of 20 percent 
under Diagnostic Code 5260 or 5261.  Finally, in absence of 
evidence of ankylosis (Diagnostic Code 5256) or impairment of 
the tibia and fibula (Diagnostic Code 5262), there is no 
basis for increasing the rating at issue under any alternate 
rating code.  See 38 C.F.R. § 4.71, DCs 5256, 5262.

The Board has again considered whether an increased 
evaluation could be assigned for the veteran's right knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 202.  Since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, 8 Vet. App. 202, do not 
apply.  See Johnson, supra..  In the event that another DC 
were found to be more appropriate in the rating of the 
veteran's right knee disorder, it is evident that recent 
clinical evidence shows no additional functional limitation 
with respect to flexion or extension to the degree that would 
support an increased evaluation under DC 5260 or DC 5261.  
See 38 C.F.R. § 4.71a, Plate II (1998) (joint motion 
measurement of the knee: flexion to 140 degrees and extension 
to 0 degrees).  

Furthermore, the veteran's right knee disability does not 
meet the criteria for a zero-percent evaluation under DCs 
5260 and 5261, as the recent VA examination report of 
November 1997 showed flexion to 100 degrees and extension to 
0 degrees.  Accordingly, separate evaluations under 
Diagnostic Codes 5257 and 5003 are not warranted.  See 
VAOPGCPREC 9-98.  

                                                        
Conclusion

As for both periods in question, the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Although the veteran asserts that his knee 
disability has caused interference with employment (beyond 
that contemplated by the assigned evaluation), the evidence 
shows he continues to be employed as a phlebotomist and that 
his disability has not resulted in frequent periods of 
hospitalization.  It is noted that the veteran has indicated 
that he recently has discontinued a second job as a gas 
station attendant, due to his right knee disability; however, 
no evidence is furnished from the veteran's former employer 
or other source corroborating that account, and evidence is 
otherwise lacking that any resulting interference with 
employment rises to the point that it may reasonably be 
described as marked in degree.  Accordingly, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An evaluation in excess of 10 percent prior to November 18, 
1997, for postoperative residuals of a right knee injury is 
denied.

An evaluation in excess of 20 percent from November 18, 1997, 
for postoperative residuals of a right knee injury is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals





